  Case 15-19574         Doc 84   Filed 10/25/19 Entered 10/25/19 16:25:32         Desc Main
                                   Document     Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS (CHICAGO)


 In re:                                                              Chapter 13
 Darryl Burnett,
 Lisa A Burnett,
            Debtors.
                                                                     No. 15-19574
                                                                     Judge: Carol A. Doyle
                             AMENDED NOTICE OF MOTION
To Trustee:
Tom Vaughn
By Electronic Notice through ECF

To Attorney:
Jason Blust
By Electronic Notice through ECF

To Debtors:
Darryl Burnett,
Lisa A Burnett,
By U.S. Mail

       On Tuesday, November 12, 2019 at 9:15am, I shall appear before the Honorable Carol A.
Doyle or any Judge sitting in her stead or as soon thereafter as counsel may be heard in
courtroom 742 located at 219 South Dearborn Street, Chicago, IL 60604 and shall then and there
present this Motion of the undersigned, a copy of which is attached hereto and herewith served
upon you, and shall pray for the entry of an Order in compliance therewith, at which time you
may appear if you so desire.

Name:                   RANDALL MILLER & ASSOCIATES, LLC
                        Attorneys for Plaintiff
Address:                120 N. LaSalle St., Ste. 1140
                        Chicago, IL 60602
Attorney:               ARDC#6319469

Dated: October 25, 2019                           Respectfully Submitted,
                                                  Randall S. Miller & Associates, LLC

                                                  /s/ Samantha San Jose
                                                  Attorney for Creditor
                                                 120 N. LaSalle St. #1140
                                                  Chicago, IL 60602
                                                  (312) 267-2104
                                                  ssanjose@rsmalaw.com
